[J-59A-2013]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: MAGISTERIAL DISTRICT JUDGE : No. 84 MM 2013
MARK A. BRUNO, MAGISTERIAL        :
DISTRICT 15-1-01                    Petition to Vacate the Order of the Supreme
                                  :
                                          Court dated February 1, 2013
                                        :
PETITION OF: MARK A. BRUNO              :
                                        :
                                        : ARGUED: September 10, 2013


                                       ORDER


PER CURIAM                                        DECIDED: August 28, 2014
      AND NOW, this 28th day of August 2014, the Order of the Supreme Court dated

February 1, 2013, is hereby VACATED.



      Opinion to follow.